PER CURIAM.
Gordon W. Adcock challenges the order of the trial court summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion on the ground that it was facially insufficient. Our affirmance of the trial court’s order is without prejudice to any right Adcock might have to file a facially sufficient motion raising the same claim within sixty days from the issuance of the mandate in this case.
Affirmed.
WHATLEY, SALCINES, and SILBERMAN, JJ., Concur.